Citation Nr: 1115953	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  05-30 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative disc disease (DDD) of the lumbar spine, currently rated as 40 percent disabling, to include separate compensable ratings for radiculopathy into the lower extremities.  

2.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active service from November 1969 to November 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida.  Thereafter, the Jackson, Mississippi RO assumed jurisdiction.

The Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge in August 2007.  A transcript of the hearing is of record.

This matter was previously before the Board in March 2008, July 2009, and August 2010, at which times it was remanded for further development.

The Board notes that, in Rice v. Shinseki, the Court held that when entitlement to a total disability rating based on individual unemployability (TDIU) is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record in this case indicates that the Veteran has asserted that he is not employable solely by reason of his claimed service-connected disability.  

Therefore, the issue of TDIU is REMANDED to the RO.  VA will notify you if further action is required on your part.



FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim herein decided has been accomplished.

2.  DDD of the lumbar spine was manifested by limitation of flexion to 30 degrees, without unfavorable ankylosis of the entire spine.

3.  There are no findings of incapacitating episodes prescribed by a physician.

4.  The Veteran's DDD of the lumbar spine results in mild neuralgia of the sciatic nerves of both legs.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

2.  The criteria for a separate 10 percent evaluation, but no more, for sciatica of the right leg due to degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 4.124a, Code 5243, 8520 (2010).  

3.  The criteria for a separate 10 percent evaluation, but no more, for sciatica of the left leg due to degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 4.124a, Code 5243, 8520 (2010).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran's claim for an increased rating for a back disorder was received in December 2003.  He was notified of the provisions of the VCAA by the RO in correspondence dated in February 2004, September 2008, and August 2010.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding the VCAA.  

Thereafter, the claim was reviewed and a statement of the case (SOC) was issued in August 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  Subsection (b)(3) was also added and notes that no duty to provide § 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  Notice as to this matter was provided in March 2008.

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file also shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  His service treatment records and all relevant VA and private treatment records pertaining to his claim have been obtained and associated with his claims file.  He has also been provided with multiple VA medical examinations to assess the current state of his service-connected back disorder.

Furthermore, the Veteran has not identified any additional, relevant evidence that has not otherwise been requested or obtained.  He has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Laws and Regulations

The severity of a service-connected disability is ascertained, for VA rating purposes, by the application of rating criteria set forth in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2010) (Schedule).  To evaluate the severity of a particular disability, it is essential to consider its history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2010).

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2010).  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).

The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran is assigned a 40 percent rating for degenerative disc disease of the lumbar spine under Diagnostic Code 5243.

The Schedule for Rating Criteria mandated that disabilities of the spine under Diagnostic Codes 5235 to 5243 will be evaluated under a General Rating Formula for Diseases and Injuries of the Spine.  This General Rating Formula assigns disability ratings with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease.  Under this formula, a 20 percent disability rating is for assignment when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or with a combined range of motion not greater than 120 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 percent disability rating is for assignment when forward flexion of the thoracolumbar spine is 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is for assignment upon a showing of unfavorable ankylosis of the entire thoracolumbar spine.

A note after the General Rating Formula for Diseases and Injuries of the Spine specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate Diagnostic Code.  Note (2) to the General Rating Formula explains that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The Board must also consider a veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate disability rating for a disability using the limitation of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

According to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, then a 60 percent evaluation is warranted.  When there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, then a 40 percent evaluation is warranted.  When there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, then a 20 percent evaluation is warranted.  When there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, then a 10 percent evaluation is merited.  Note (1) states that for purposes of evaluations under 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Code 5243.


Thoracolumbar Spine
38 C.F.R. § 4.71, Plate 5 (2010)

Factual Background

The Veteran was granted service connection for a low back disorder in a June 1975 rating decision due to evidence of an in-service back injury and an April 1975 VA examination.  In December 2003, the Veteran filed an increased rating claim. 

During a March 2004 VA examination, the Veteran complained of a cramping, gripping, sharp daily pain with intermittent radiation of pain down the buttocks and down both legs to his toes.  He indicated that the pain goes down the lateral thighs and fronts of the lower legs and tops of the feet, worse on the right leg.  He reported spasms or cramps in his legs occurring about once a day starting several years go.  He also reported spasms in the low back, constant numbness in the feet and toes, weakness in back muscles and wasting at the bottom of spine, weakness in legs with occasional give-way, stiffness, lack of endurance and fatigability, impaired joint range of motion caused by pain, weakness, and fatigue.  Upon examination, the examiner found range of motion as lumbar flexion to 35 degrees, lumbar extension to 11 degrees, right and left lateral flexion to eight degrees, right and left rotation to 18 degrees, with pain.  The examiner noted no additional range of motion loss due to pain, fatigue, weakness, or lack of endurance following repetitive use.  The examiner also noted lumbar muscle spasm, no lumbar weakness, tenderness of the lumbar area, no swelling, heat, or redness.  Sensation was decreased to pinprick on feet to ankles, intact to light touch of feet.  The diagnoses were lumbar degenerative joint disease and lumbar degenerative disc disease. 

An April 2006 VA MRI found at L4-5 a moderate broad based posterior disc bulging with bilateral facet arthopathy resulting in canal stenosis and moderate bilateral foraminal stenosis with probable impingement of the exiting nerve roots bilaterally, at L5-S1 there is a small posterior disc protrusion abutting the ventral thecal sac, and at L3-4 and L2-3 there is mild annular disc bulging resulting in bilateral subarticular recess with stenosis with mild bilateral facet arthropathy. 

In an August 2006 e-mail, the Veteran's VA physician, E. B., indicated that he has never recommended bed rest or staying home from work as bed rest is not a treatment for disc disease.  Instead, physical therapy, pain management, and epidurals are appropriate treatment. 

During a January 2009 VA examination, the Veteran complained of very severe low back pain that radiates down both lower extremities all the way to the feet.  He stated he has muscle spasm in the muscles of the lower extremities.  The Veteran reported he takes pain medications on a regular basis and even then has severe pain all the time.  He indicated his pain increases with prolonged sitting, with any bending over activities, or prolonged walking or prolonged driving.  Upon physical examination, range of motion findings included forward flexion to 30 degrees, extension to zero degrees, right and left rotation to 10 degrees, and right and left flexion to 5 degrees.  After three repetitions, the Veteran was able to maintain 30 degrees forward flexion.  The examiner noted that the Veteran has severe flare-ups approximately once every couple of weeks when he has to take time off from work.  He exhibits very little range of motion of the lumbosacral spine, and motions are painful. The examiner noted that it is possible that during flare-ups he may have additional loss of range of motion with additional feeling of fatigability and lack of endurance.  However, it would be mere speculation on the physician's part to guess the degree of such impairment. 

An October 2009 MRI found degenerative change of the lumbosacral spine, L2-3 intervertebral disc bulge, L3-4 intervertebral disc bulge with annular tear extending greater to the left with mild bilateral neural foraminal narrowing, L4-5 intervertebral disc bulge with annular tear and moderate neural foraminal narrowing on the left with left lateral recess stenosis and moderate neural foramina narrowing on the right, L5-S1 intervertebral disc bulge with mild bilateral neural foraminal narrowing, and multilevel facet arthropathy.  

During a September 2010 VA examination, the Veteran reported that his back was about the same as his January 2009 VA examination with persistent pain and flare-ups.  The Veteran reported incapacitating episodes half a dozen times in the past 12 months lasting anywhere from two days to two weeks.  Upon physical examination, the examiner noted no ankylosis.  Range of motion findings included flexion to 55 degrees, extension to 25 degrees, left lateral flexion to 25 degrees, left lateral rotation to 20 degrees, right lateral flexion to 20 degrees, right lateral rotation to 20 degrees with pain on active range of motion.  The examiner noted objective evidence of pain following repetitive motion, but no additional limitation after three repetitions.  The diagnosis was lumbar spine degenerative joint disease and degenerative disc disease with herniated discs L2-L3, L3-L4, L4-L5, and L5-S1. 

VA progress notes dated through August 2010 consist of continuous treatment for chronic back pain.  

The Veteran also submitted multiple letters from friends and family attesting to the severity of his disorder including difficulty walking and periods of incapacitation. 

Analysis

After a review of the evidence of record, the Board finds that the Veteran's low back disability is manifested by, at worst, forward flexion to 30 degrees with pain warranting a 40 percent rating.  However, the evidence does support entitlement to separate evaluations for mild neuralgia of the sciatic nerves of both the right and left legs. 

The aforementioned evidence does not reflect any findings that would warrant a rating in excess of 40 percent under the criteria of the General Rating Formula for this time period.  None of the competent medical evidence of record, including the March 2004, January 2009, and September 2010 VA examinations, shows that the Veteran has unfavorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010). 

The Board has considered 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995), along with the Veteran's subjective complaints of back pain. However, while the Veteran complained of pain on range of motion on VA examinations in January 2009 and September 2010, there was no change in the evaluation with repetitive motion.  During the March 2004 VA examination, examiner could not determine additional loss due to flare-ups without resort to mere speculation.  However, the Court has held that medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  As such, DDD of the lumbar spine does not more nearly approximate the criteria for any higher rating than that assigned.

Although the Veteran complained of multiple incapacitating episodes, the provisions for evaluating intervertebral disc syndrome are also not for application for the Veteran's service-connected low back pain during this time period because there is no objective evidence that he had any incapacitating episodes that required treatment and bed rest prescribed by a physician.  The Veteran did report a half dozen incapacitating episodes during the last year lasting anywhere from two days to two weeks to the September 2010 VA examiner.  However, there is no evidence that any of these episodes were accompanied with treatment and bed rest prescribed by a physician.  In fact, the Veteran's treating physician has indicated he does not prescribe bed rest for this disability.  As there is no objective evidence of an incapacitating episode as defined by the rating criteria, there is no basis for an increased evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

For all the foregoing reasons, the Veteran's claim for entitlement to a rating in excess of 40 percent must be denied.  The Board has considered staged ratings, under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.  Since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered entitlement to an increased evaluation on an extraschedular basis, but application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b).  There is no objective evidence that the veteran's service connected lumbar spine disability present such an exceptional or unusual disability picture, with such factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  The entirety Veteran's reported symptomatology is contemplated by the rating criteria.  Hence, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under the above-cited regulation, was not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

However, the Board also finds that acting under Note (1) of the General Rating Formula for Diseases and Injuries of the Spine; entitlement to a separate 10 percent evaluation for each leg is warranted.  This is the based on the findings of the September 2010 VA examination that diagnosed bilateral lower extremity lumbar radiculopathy, with neuralgia of bilateral sciatic nerves.  As this same examination showed a normal motor examination for both lower extremities and an electromyography of the right lower limb did not show evidence of nerve root dysfunction, the Board concludes that they are best characterized as mild under the appropriate rating code, which results in a 10 percent evaluation.  38 C.F.R. § 4.124a, Code 8520.  There is no basis for finding moderate impairment based on these symptoms.


ORDER

Entitlement to an increased evaluation for degenerative disc disease of the lumbar spine, currently rated as 40 percent disabling is denied.

Entitlement to a separate 10 percent evaluation for right leg sciatica due to degenerative disc disease of the lumbar spine is granted, subject to the laws and regulations governing the award of monetary benefits. 

Entitlement to a separate 10 percent evaluation for left leg sciatica due to degenerative disc disease of the lumbar spine is granted, subject to the laws and regulations governing the award of monetary benefits. 


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Courts are applicable to this appeal.

With regard to the Veteran's claim for an higher rating for a low back disorder, the Board notes that the Court in Rice v. Shinseki held that a request for a TDIU, whether expressly raised or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  22 Vet. App. 447, 453-454 (2009).  To that end, in a November 2009 statement, the Veteran explicitly stated that he could not work because of his back disorder.  He indicated that he had applied for both medical retirement and social security.  In light of the Court's holding in Rice, the Board finds that the claim for a higher rating for DDD includes entitlement to TDIU.  

In any event, the Veteran's contention is that he is unemployable due to his service-connected disabilities.  In an April 2006 VA progress note, the examiner noted that back pain is persistent and debilitating, severely limiting his ability to work.  Furthermore, the September 2010 VA examiner indicated that the Veteran's lumbar spine degenerative disc diseases caused increased tardiness and absenteeism from work, as well as decreased concentration, poor social interactions, decreased mobility, problems with lifting and carrying, lack of stamina, weakness or fatigue, decreased strength in the lower extremities, and pain all effecting employment. 

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." 38 C.F.R. §§ 3.340(a)(1), 4.15.

Substantially gainful employment is that employment which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides.  See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.  A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more. 38 C.F.R. § 4.16(a).  A claim for a total disability rating based upon individual unemployability presupposes that the rating for the [service-connected] condition is less than 100 percent, and only asks for TDIU because of "subjective" factors that the "objective" rating does not consider.  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

Given the Veteran's contentions, he should be afforded a VA examination, with an opinion as to how his service connected disabilities impact on his ability to obtain or maintain substantially gainful employment. See 38 U.S.C.A. § 5103A(d); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Reference is made to VA Training Letter (TL) 10-07 (September 14, 2010), wherein it was stated, "If a VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability, or other submission expressly requests TDIU, this will be considered a claim for increased evaluation in all service-connected disabilities unless TDIU is expressly claimed as being due to one or more specific disabilities.  The initial notice letter will provide VCAA compliant information for all service-connected disabilities that are not currently evaluated at the schedular maximum evaluation for that condition."  In the present case, the Veteran specifically claims he is unable to work, thus all of his service connected disorders must be evaluated.  In this case, the Veteran is also service connected for peripheral neuropathy of the left and right lower extremities, tinnitus, and hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA that treated him for either of his service-connected disabilities since August 2010.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

2.  The Veteran should be afforded a VA general medical examination to ascertain the degree of impairment resulting from the service-connected back disorder, neuropathies, hearing loss and tinnitus.  All indicated tests and studies are to be performed, and a comprehensive social, educational and occupational history is to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examiner should be requested to provide an opinion as to what extent the Veteran's service-connected disorders disorder renders him unable to secure and maintain substantially gainful employment, to include describing the functional impairment and how that impairment impacts on physical and sedentary employment.  Adequate reasons and bases are to be provided with any opinion provided.  

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


